DETAILED ACTION
This is in response to applicant arguments filed 16 December 2020.  Claims 1-13 remain pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Houten (US 2009/0281009).
Applicant's arguments filed 16 December 2020 have been fully considered but they are not persuasive. As previously set forth, Van Houten discloses lubricating oil compositions and methods for lubricating a trunk piston engine operating on low sulfur marine residual fuel 20 or greater [0007].  
Van Houten discloses that the lubricating oil composition can comprise any suitable one or more detergents, such as any suitable carboxylate-containing detergents [0033].  In some embodiments, at least 95% of the alkyl groups contained within the detergent are C20 or greater such as C20-C40, C20-C30 or C20-C25 [0034].  In one preferred embodiment, the detergent comprises a salt of an alkyl-substituted hydroxybenzoic acid that is derived from an alkyl-substituted hydroxybenzoic acid in which the alkyl groups are the residue of normal alpha-olefins containing at least 90% C20 or greater normal alpha-olefins [0034].    
Van Houten discloses in a preferred embodiment the detergent comprises an overbased salt of an alkylsubstituted hydroxybenzoic acid and/or an overbased salt of an alkyl-substituted phenol, in combination or mixture with a non-overbased salt of one or more of: an alkyl-substituted hydroxybenzoic acid and an alkyl-substituted phenol.  Thus the detergent component can be a mixture of an overbased salt of an alkyl-substituted hydroxybenzoic acid and a non-overbased salt of an alkyl-substituted hydroxybenzoic acid.  Van Houten discloses that the amount of detergent is from about 0.1 wt.% to about 35 wt.% or from about 0.5 wt.% to about 20 wt.%, based on the total weight of the lubricating oil composition [0042].  
Independent Claim 1 contains a non-overbased alkyl-substituted hydroxyaromatic carboxylic acid as the only component in addition to a base oil.  However, the lubricating oil composition has a TBN of 5 to 200 mg KOH/g which means that the lubricant composition of independent Claim 1 contains an overbased detergent.  As evidenced by applicant’s specification 
Thus the examiner is of the position that the lubricating oil composition of independent Claim 1 is taught in Van Houten when the detergent component is a mixture of an overbased salt of an alkyl-substituted hydroxybenzoic acid and a non-overbased salt of an alkyl-substituted hydroxybenzoic acid.  Van Houten discloses that the lubricating oil compositions can have any total base number (TBN) that is suitable for use in trunk piston engines [0022].     
Response to Arguments
In response applicant argued that component (b), an alkyl-substituted hydroxyaromatic carboxylic acid differs from Van Houten and, thus, the examiner has failed to set forth a prima facie case of obviousness.  This is not deemed to be persuasive.  
Van Houten discloses “at least one detergent comprising a salt of an alkyl-substituted hydroxybenzoic acid, wherein at least 90% of the alkyl groups are C20 or greater” [0008].  Van Houten also discloses that the “lubricating oil compositions can have any total base number (TBN) that is suitable for use in trunk piston engines.  For example, in some embodiments, the lubricating oil compositions have a TBN of at least about 12, at least about 16, at least about 20, at least about 25, at least about 30, at least about 35, at least about 40, at least about 50, or even at least about 60”.  Thus the examiner is of the position that Van Houten meets the limitation of the claimed lubricating oil composition having a TBN of 5 to 200 mgKOH/g.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
March 4, 2021